Citation Nr: 0630077	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The Board remanded this case to the RO in 
January 2004 and again in September 2005.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  

In a letter dated in March 2003, the veteran claimed service 
connection for hypertensive vascular disease, hypertension 
and gastroesophageal reflux disease.  The Board's initial 
review does not disclose adjudication of these claims by the 
RO.  These issues are referred to the RO for appropriate 
disposition.  


FINDINGS OF FACT

1.  The September 1996 rating decision denied service 
connection for WPW syndrome, claimed as heart disease.  At 
that time, the evidence consisted of service medical records 
and a July 1996 VA examination, which included an abnormal 
electrocardiogram showing marked sinus bradycardia.  

2.  Since the September 1996 rating decision, VA has received 
competent medical opinions to the effect that the veteran's 
WPW syndrome was aggravated by service.  This evidence is new 
and was not previously submitted to VA decision makers.  It 
relates to an unestablished fact necessary to substantiate 
the claim.  It is neither cumulative nor redundant.  

3.  The competent medical evidence shows that the veteran's 
Wolff-Parkinson-White syndrome first became symptomatic 
during service and that he has had recurrent symptoms and 
abnormal EKG findings ever since, to include an intermittent 
arrhythmia.  





CONCLUSIONS OF LAW

1.  The September 1996 rating decision is final.  Evidence 
received since the RO's 1996 decision is new and material and 
the veteran's claim of entitlement to service connection for 
Wolff-Parkinson-White syndrome is reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).

2.  Wolff-Parkinson-White syndrome (WPW) was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
Wolff-Parkinson-White syndrome is warranted.  Accordingly, 
further discussion of the VCAA duties is unnecessary at this 
time.  It should be noted, however, that prior to its 
determination of a proper disability rating and effective 
date for the veteran's service-connected disability, the RO 
should cure any potential defects in notice, as would be 
demonstrated by a failure to notify the veteran of all five 
elements of a service connection claim (to include the type 
of evidence necessary to establish a disability rating and 
the effective date for the claimed disability), or assistance 
provided by VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   

Criteria for Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish entitlement 
there must be current disability, there must be disease or 
injury during service, and there must be a nexus or 
connection relating the current disability to the disease or 
injury during service.  

Further, the evidence must be competent that is an injury 
during service may be verified by medical or lay witness 
statements; however the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).   

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(2006).  

Reopening

The September 1996 rating decision denied service connection 
for WPW syndrome, claimed as heart disease.  The veteran did 
not make a timely appeal and the denial became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

For claims to reopen, such as this, filed after August 29, 
2001, a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

At the time of the September 1996 RO decision, the evidence 
consisted of service medical records and a July 1996 VA 
examination, which included an abnormal electrocardiogram 
showing marked sinus bradycardia.  

Since the September 1996 rating decision, VA has received 
competent medical opinions to the effect that the veteran's 
WPW syndrome was aggravated and first became symptomatic 
during service.  This evidence is new and was not previously 
submitted to VA decision makers.  Further, it relates to an 
unestablished fact necessary to substantiate the claim.  It 
is neither cumulative nor redundant.  Therefore, the Board 
concludes that new and material evidence has been received 
and the claim can be reopened and considered on a de novo 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

Background and Analysis

When the veteran was examined for service, in July 1979, his 
heart and vascular system were reported to be normal.  A 
chest X-ray and blood pressure readings were also within 
normal limits.  On general examination in September 1981, 
systolic blood pressure was 160/68.  The veteran's heart and 
vascular system were reported to be normal.  On subsequent 
examinations in January 1985, May 1988, and August 1993, 
blood pressures, chest X-rays and physical examination of the 
heart and vascular system were within normal limits.  

On a routine general examination in August 1993, the veteran 
gave a history of occasional runs of tachycardia which were 
self-terminated.  He denied any syncopal or near syncopal 
episodes.  An electrocardiogram in September 1993 showed a 
WPW pattern.  

A September 1993 service medical record shows that the 
veteran reported an irregular heartbeat and vertigo during a 
basketball game the day before.  He gave a past history of an 
abnormal electrocardiogram in August 1993.  Examination 
showed a regular heart rate with a possible fourth heart 
sound.  There were no murmurs or rubs.  A Holter monitor test 
showed no significant arrhythmias.  A stress test showed no 
arrhythmias.  In November 1993, the veteran complained of 
having chest pain for the previous two months.  It occurred 
at rest or during exercise.  It was nonradiating and occurred 
for 30 minutes at most.  The veteran also noted palpitations.  
In January 1994, the veteran complained of palpitations, 
chest pain and occasional shortness of breath with exercise.  
It was noted that an electrocardiogram had revealed a WPW 
pattern and a Holter monitor test, performed in late 
September 1993, revealed only WPW.  Subsequent service 
medical records continued to show complaints of chest pain 
and palpitations.  

In June 1994, the veteran underwent a WPW study with radio 
frequency ablation of the accessory pathway.  Indications for 
the procedure included a 1-year history of recurrent tachy 
palpitations associated with exercise and lasting 10 to 30 
minutes, approximately every 3 to 4 weeks.  As well, the 
veteran had demonstrated ventricular pre-excitation on his 
electrocardiogram.

Additional service medical records show that a medical board 
report, dated in May 1995, addressed the veteran's service-
connected knee and heel disorders.  It was also noted that 
the veteran had experienced episodes of tachycardia, 
palpitations, and chest pain, and had a prior diagnosis of 
WPW syndrome.  That was considered to be the source of his 
symptoms and he ultimately underwent a cardiac 
catheterization and radio frequency ablation of the accessory 
pathway.  He apparently had done well and had been 
asymptomatic as far as his cardiac symptoms, since that time.  
Physical examination was normal and unremarkable, except for 
the feet and knees.  

On VA general medical examination in July 1996, within one 
year of the veteran's approximately 14 years of active 
service, he reported that WPW was diagnosed in 1993.  His 
presenting symptoms at that time were palpitation, 
tachycardia and shortness of breath.  He told of having an 
ablation of the accessory pathways in June 1994.  That had 
reportedly helped his palpitations tremendously.  He did not 
have tachycardia as frequently as he had had before.  
Physical examination showed blood pressure to be 100/70.  The 
heart had a normal sinus rhythm with no murmurs, friction 
rubs, or extrasystoles.  The diagnostic impression included 
WPW.  A July 1996 electrocardiogram was interpreted as 
abnormal, showing marked sinus bradycardia.  

A September 1996 rating decision denied service connection 
for WPW syndrome, claimed as heart disease.  It was noted 
that the condition was considered a congenital or 
developmental defect which was unrelated to military service 
and not subject to service connection.  

A March 1999 electrocardiogram was abnormal, showing a left 
axis deviation.  Otherwise, there was a normal sinus rhythm.  

A February 2001 record from a private physician, W. D. T., 
M.D., reports that the veteran was experiencing recurrent 
anterior chest pain.  Examination showed a little bit of 
muscular tenderness in the pectoralis major, worse on the 
right.  The assessment was chronic chest wall pain.  March 
2001 notes reflect continued chest pain.  Chronic chest wall 
pain was again noted in June 2001.  In October 2001, 
Dr. W. D. T. expressed the opinion that the veteran's WPW 
syndrome was aggravated by military service.

In February 2002, a VA cardiologist provided an opinion.  The 
doctor wrote that, 
"WPW is a condition where some patients who have 
extra conducting tissue in the heart becomes 
symptomatic when these conducting tissues become 
active and start conducting; many normal people 
have extra conducting 'wires' but they remain 
dormant and produce symptoms.  When these pathways 
start conducting they may manifest as chest pains 
and/or palpitations most often associated with very 
fast heart rates.  Numerous factors affect activity 
of these pathways--many of which we do not know.  
Although it is true that exercise and stress may 
result in increased activity of these pathways 
their effect is usually immediate and will manifest 
within seconds with symptoms and not stretch out 
over years.  It is therefore very unlikely that 
past military service is still currently 
exacerbating (the veteran's) condition.  
Furthermore he was treated for WPW with radio 
frequency ablation in 1994; this usually results in 
a cure as the burns from the energy delivered 
interrupts these pathways so conduction across them 
is impossible.  Reviewing the records the report 
indicates a successful procedure with no evidence 
of condition across these pathways after the burns 
were delivered.  Recurrences will happen because of 
recovery of tissue and/or presence of multiple 
pathways.  However, I see no objective evidence of 
recurrence in the records provided such as 
electrocardiographic changes indicating the 
presence of a pathway or a Holter monitor 
indicating tachycardia with abnormal conduction.  
Furthermore patient has not had recurrence of 
palpitations that would be suggestive.  He has had 
one clinic visit for chest pains, which is a very 
nonspecific complaint and is often caused by many 
different diseases.  His clinic visits have been 
centered on joint complaints and disc disease.  In 
conclusion based on records provided it appears 
that patient's cardiac condition is no longer 
active and it is highly unlikely that his service 
had not contributed to any current problems that he 
may be having currently."  

In March 2002, the veteran reasserted his claim for service 
connection for WPW.  He reported that it was still 
symptomatic.

The report of the May 2002 VA heart examination shows the 
veteran reported having chest pain with palpitations and a 
rapid heart rate during service.  He underwent radio 
frequency ablation for WPW syndrome.  Although he had not had 
recurrent palpitations, he did have atypical chest pain.  He 
reported that stress testing by a private cardiologist did 
not identify any abnormalities.  The veteran's chest pain was 
described as right-sided, and atypical in presentation, 
occurring daily, lasting from 5 seconds to 5 minutes.  On 
physical examination, his heart had a regular rhythm and rate 
of 70, without murmurs, gallops or rubs.  The point of 
maximal impulse was not displaced.  The diagnosis was WPW 
syndrome, successful ablation.  The doctor expressed the 
opinion that the veteran had no restrictions on his 
activities and had a functional capacity greater than 10 METS 
(metabolic equivalents).  See 38 C.F.R. § 4.104 Note (2) 
(2006).  

Notes from another private physician, R. M. B., M.D., report 
that the veteran presented in July 2002 with a complaint of 
recurring chest pains and shortness of breath, as well as a 
chronic cough.  His heart had first and second sounds, 
without a third sound.  The assessment was chronic chest wall 
pain, chronic cough and WPW syndrome--stable.  

In August 2002, the veteran went to a hospital with a 
complaint of palpitations for an hour, right upper chest 
pain, and numbness in the right arm.  The palpitations 
cleared without treatment.  The veteran stated that the 
numbness was going away.  An electrocardiogram showed 
premature ventricular contractions (PVC's) and no acute 
changes.  Direct examination of the heart was unremarkable.  

In a report dated in July 2002, a private cardiologist, 
D. K. P., M.D., reported that the veteran had a history of 
WPW and underwent radio frequency ablation in 1993.  
Currently he had occasional chest pains not related to any 
particular activity.  Examination of the heart showed it to 
be regular with first and second sounds and no rubs.  An 
electrocardiogram showed a sinus rhythm, sinus bradycardia, 
and was otherwise unremarkable.  The impression was a history 
of WPW.  It was noted that the veteran had not had any 
significant palpitations and had no significant recurrence of 
symptoms.  The impression also included a history of atypical 
chest pain.  It was noted that stress testing had been 
unremarkable.  

The report of the November 2002 VA examination shows that the 
veteran's records were present and were reviewed.  The 
veteran provided additional information.  The veteran's 
symptoms and treatment during service were discussed.  Since 
service, he had been basically asymptomatic, except for an 
episode in August 2001, when he became tachycardiac while 
watching television.  His wife took him to the emergency room 
and his heart rate returned to normal within an hour or hour 
and a half.  The veteran reported that he continued to be 
basically asymptomatic except for occasional palpitations 
when he was highly stressed.  Examination of the heart showed 
the first and second sounds to be normal without murmurs, 
gallops or ectopy.  The diagnosis was WPW syndrome.  The 
doctor expressed the opinion that 
"WPW is caused by accessory AV conduction pathways 
in the heart.  This is considered congenital 
condition/people born with--which can manifest 
itself at any time in the life.  In the case of 
(the veteran), this congenital abnormality was 
corrected in the service by ablation.  There is no 
current documentation confirming any presence of 
pathology."  

The March 2003 notes of Dr. R. M. P. show the veteran had no 
chest pain or dyspnea.  Examination of the heart showed the 
first and second heart sounds without a third heart sound or 
murmur.  The assessment included WPW syndrome--stable.  There 
were similar findings in May 2003.  

In February 2004, Dr. W. D. T. responded to the Board's 
remand requesting clarification of his October 2001 opinion 
on aggravation.  The doctor explained as follows:  
"WPW is an abnormality of having an alternate route 
of conduction for depolarization of the heart.  
These patients have this abnormality as a 
'congenital condition' but as far as symptoms and 
signs on EKG's sometimes it shows and sometimes 
not.  When it is present clinically (as it first 
became evident when (the veteran) was on active 
duty) it was 'provoked' by some irritating 
phenomenon such as stress or ischemia which was 
secondary to military service.  Despite his having 
an ablative surgery to correct the WPW, he still 
has episodes of palpitation and is under the care 
of a local cardiologist...."

A May 2004 VA clinical note shows that the veteran complained 
of shortness of breath with chest discomfort and intermittent 
fatigue with an irregular heartbeat.  An electrocardiogram 
was interpreted as showing a sinus rhythm with occasional and 
consecutive premature ventricular complexes and possible 
premature atrial complexes with apparent conduction.  

A VA clinical note dated in June 2005 shows that the veteran 
was seen by a specialist in cardiovascular disease.  It was 
noted that the veteran had WPW and was status post ablation.  
The doctor noted that this is a congenital condition.  
However, many factors affected it.  Stress, emotional and 
physical, could potentially affect the degree of symptoms.  
Its contribution is small.  The substrate was anatomical and 
the patient was born with that predisposition.  Another point 
that had to be kept in mind was that the symptoms were vague 
and not specific.  So the fact that the veteran had symptoms 
did not necessarily mean they were due to the condition.  The 
only way to implicate the condition and the symptoms, which 
were often vague, was to produce documentation of a symptom 
log that correlated with a Holter monitor showing conduction 
along the accessory pathway.  The doctor did not see that.  
He noted the rate of recurrence for WPW post ablation was in 
the 5 to 10 percent range.  

In September 2005, the veteran submitted treatises on WPW.  
These were general in nature and did not have sufficient 
specificity to determine that the symptoms in service 
represented aggravation.  See Mattern v. West, 12 Vet. 
App. 222, 227 (1999); Sacks v. West, 11 Vet. App. 314, 316-17 
(1998); Wallin v. West, 11 Vet App. 509, 513-14 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

Reports from D. K. P. were received in response to the 
Board's most recent remand.  In July 2001, the doctor 
reviewed the veteran's history.  Examination showed the heart 
to be regular with first and second sounds.  There were no 
rubs or gallops.  His apical impulse was not displaced.  The 
impression was a history of chest pain and a history of WPW 
syndrome.  Further testing was recommended.  It was noted 
that an electrocardiogram showed an underlying sinus rhythm 
with no evidence of any delta wave.  The base line 
electrocardiogram was essentially normal.  An 
electrocardiogram with exercises showed sinus tachycardia and 
junctional ST segment changes.  There were no arrhythmias at 
peak exercise and no chest pain was noted.  During recovery, 
the veteran had unifocal premature ventricular complexes.  
The physician recommended followup with Dr. W. D. T.

In July 2002, Dr. D. K. P. reported that the veteran still 
complained of occasional chest pains, not related to any 
particular activity.  The first and second heart sounds were 
regular with no rubs.  An electrocardiogram showed a sinus 
rhythm, sinus bradycardia and was otherwise unremarkable.  
The impression was a history of WPW with no significant 
recurrence of symptoms and a history of atypical chest pain, 
noting that the stress test had been unremarkable.  

A report dated in November 2005 shows that the veteran was 
seen by K. N. J., M.D., the veteran's history of WPW was 
reviewed.  Cardiovascular examination showed normal first and 
second heart sounds.  The doctor noted that the veteran had 
come for an evaluation regarding palpitations.  He did not 
have any evidence for ventricular pre-excitation seen on an 
electrocardiogram.  He might be suffering from PVC-s, PAC-s 
or possibly reentrant arrhythmia.  The doctor gave the 
veteran an event monitor in hopes of capturing one of those 
episodes.  In December 2005, the doctor wrote to the veteran 
of his review of the event monitor.  The veteran did not have 
any recurrence of his sustained supraventricular arrhythmias.  
He had a few "skipped beats" occurring from both the top and 
the bottom four chambers.  

Conclusion

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

In this case, while the VA and private doctors agree that the 
veteran's WPW syndrome is congenital in nature, they also 
appear to agree that it first became symptomatic during 
service as the result of stress.  The veteran had active 
service for over a dozen years before his WPW became 
symptomatic.  Since that time, electrocardiograms have been 
recurrently abnormal, reflecting an intermittent irregular 
heart rate or arrythmia.  The Board's review of the record 
leaves us to conclude that the WPW syndrome became 
symptomatic during service and that the recurrent 
electrocardiogram abnormalities reflect an ongoing disability 
for which service connection can and should be established.  

In summary, the Board finds that the competent medical 
evidence shows that the veteran's Wolff-Parkinson-White 
syndrome first became symptomatic during service and that he 
has had recurrent symptoms and abnormal EKG findings ever 
since, to include an intermittent arrhythmia.  Accordingly, 
service connection for  
Wolff-Parkinson-White syndrome is warranted.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Boyer, supra; Mercado-
Martinez v. West, supra; Cuevas v. Principi, supra; Voerth, 
supra; Savage, supra.


ORDER

Service connection for WPW syndrome is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


